  Case 2:19-cv-04050-AB-KS Document 48 Filed 08/04/20 Page 1 of 3 Page ID #:318


                                                                              JS-6
 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10                                             Case No. CV 19-04050-AB (KSx)
     KRAHO, GmbH, an Austrian
11   Company d/b/a the GAYSHOP,
12                             Plaintiff,
13
     v.
14
15   OVERLORD LIMITED, a California
     corporation,
16
17                             Defendant.

18
19          For the reasons stated in the Court’s Order Granting Default Judgment (Dkt.
20 No. 45) FINAL JUDGMENT IS HEREBY ENTERED in favor of Plaintiff
21 KRAHO, GmbH (“Plaintiff”) and against Defendant Overlord Limited (“Defendant”)
22 as follows:
23        A. Damages
24          A monetary judgment is HEREBY ENTERED in favor of Plaintiff and against
25 Defendant in the amount of one hundred four thousand, four hundred sixty dollars
26 ($104,460.00).
27                                             -1-
                                                                 2:19-cv-04050 AB (KSx)
28                                                             [PROPOSED] JUDGMENT
  Case 2:19-cv-04050-AB-KS Document 48 Filed 08/04/20 Page 2 of 3 Page ID #:319




 1     B. Injunctive Relief
 2        Defendant, and all agents, licensees, servants, successors, and assigns of
 3 Defendant, and any and all persons, firms, corporations, or other entities in active
 4 concert or participation with Defendant, are hereby ENJOINED and restrained from
 5 the manufacture, publication, reproduction, display, distribution, advertising of, sale,
 6 or offer for sale of the following audiovisual works exclusively licensed to Plaintiff for
 7 distribution in the United States:
 8         Cadinot 2                                   Service Actif
           Cadinot 3                                   Ski Lodge
 9         Cadinot 4                                   Street Smart
10         Cadinot 5                                   Subversion
           Cadinot 6                                   Techno Boys
11         Cadinot 7                                   The Compete Package
12         Chaleurs                                    The Player
           Corps D’Elite                               Top Models
13
           Crescendo                                   Tough and Tender
14         Cult of Love
           Desire Voles
15
           Emergency Exit
16         Greed and Lust
           Hamam Turkish Bathouse
17
           Hand in the Fire
18         Incredible Experience
           Just the Right Age
19
           Le Courier
20         Le Voyage to Venice
           Love and Jealousy
21
           Maurice and His Friends
22         Mens Museum
           Night Dreams
23
           Oriental Pleasures
24         Pardiso Inferno
25         Private Lesson
           San Limite
26         Secrets of the Family
27                                            -2-
                                                                 2:19-cv-04050 AB (KSx)
28                                                             [PROPOSED] JUDGMENT
Case 2:19-cv-04050-AB-KS Document 48 Filed 08/04/20 Page 3 of 3 Page ID #:320
